Devisavit vel non. Judgment for propounder upon the following verdict:
1. Was the execution of the paper-writing purporting to be the last will and testament of John Allen McDonald procured by the undue influence of Jesse McKenzie, as alleged in the caveat? Answer: No.
2. Did John Allen McDonald at the time of the execution of said paper-writing, on 18 June, 1921, have sufficient mental capacity to execute the same ? Answer: Yes.
3. Is the paper-writing propounded, and every part thereof the last will and testament of John Allen McDonald ? Answer: Yes.
Upon inspection of the record we find that none of the assignments of error constitutes sufficient cause for disturbing the judgment. Neither of them calls for particular comment. The question put to the juror was the repetition of one he had previously answered; the judgment roll was competent as tending to show the feeling existing between the testator and the caveators; and except as provided in Rule 3, Superior Court, the judge's decision in reference to the right to open and conclude the argument is final and not reviewable. Rule 6; In re Brown's Will,194 N.C. 583.
No error. *Page 843